Exhibit 10.21

 

--------------------------------------------------------------------------------

 

DEBENTURE PURCHASE AGREEMENT

 

3D SYSTEMS CORPORATION

 

DATED AS OF DECEMBER 19, 2001

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I. PURCHASE AND SALE OF DEBENTURES    1

1.1.

   Purchase and Sale of Debentures    1

1.2.

   Closing    1

ARTICLE II. AMOUNT AND TERMS OF NOTES; PAYMENTS

   1

2.1.

   Debentures    1

2.2.

   Redemption    2

2.3.

   Conversion    3

2.4.

   Adjustments to Conversion Price    4

2.5.

   Manner and Treatment of Payments    5

ARTICLE III. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   6

3.1.

   Organization and Qualification    6

3.2.

   Issuance of Debentures    6

3.3.

   Company Capitalization    6

3.4.

   Conflicting Agreements and Other Matters    7

3.5.

   Consents and Approvals    7

3.6.

   SEC Reports    7

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF PURCHASERS

   7

4.1.

   Organization; Authority    7

4.2.

   Investment Intent    8

4.3.

   Accredited Investor    8

4.4.

   Disclosure of Information    8

4.5.

   Reliance    9

4.6.

   Principal Place of Business    9

ARTICLE V. COVENANTS

   9

5.1.

   Affirmative Covenants    9

5.2.

   Negative Covenants    9

5.3.

   Registration Statement Filing    10

ARTICLE VI. EVENTS OF DEFAULT

   12

6.1.

   Events of Default    12

6.2.

   Remedies    12 ARTICLE VII. SUBORDINATION    13

7.1.

   Debentures to be Subordinated to Senior Indebtedness    13

 

i

ARTICLE VIII. INDEMNIFICATION    13

8.1.

   Indemnification by the Company    13

8.2.

   Expenses    13 ARTICLE IX. MISCELLANEOUS    13

9.1.

   Governing Law    13

9.2.

   RESERVED    14

9.3.

   Costs and Expenses    14

9.4.

   Amendments; Consents    14

9.5.

   Survival of Representations and Warranties    14

9.6.

   Legends    14

9.7.

   Notices    14

9.8.

   Severability    15

9.9.

   Successors and Assigns    15

9.10.

   Waiver of Jury Trial    15

9.11.

   Assignments    16

9.12.

   Further Assurances    16

9.13.

   Entire Agreement    16

9.14.

   Interpretation    16

9.15.

   Counterparts; Facsimile Signatures    16      SCHEDULE I    1      SCHEDULE
II    1      EXHIBIT A DEFINITIONS    1      EXHIBIT B [Form of Debenture]    1
     EXHIBIT C 3D SYSTEMS CORPORATION CONVERSION NOTICE    1

 

ii

DEBENTURE PURCHASE AGREEMENT

 

THIS DEBENTURE PURCHASE AGREEMENT (this “Agreement”) is dated as of December 19,
2001 among 3D Systems Corporation, a Delaware corporation (the “Company”), and
each purchaser listed on Schedule I hereto (collectively, the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to the Purchasers, and the Purchasers desire
to purchase and acquire from the Company, an aggregate principal amount of up to
$10,000,000 of convertible subordinated debentures (the “Debentures”).

 

Terms used and not defined herein shall have the meanings given them in Exhibit
A attached hereto.

 

NOW THEREFORE, in consideration of the promises and mutual covenants and
agreements hereinafter, the Company and the Purchasers hereby agree as follows:

 

ARTICLE I.

PURCHASE AND SALE OF DEBENTURES

 

1.1. Purchase and Sale of Debentures.

 

The Company agrees to issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, agrees to purchase and acquire from the Company, the
principal amount of Debentures set forth opposite such Purchaser’s name on
Schedule I, for the consideration set forth on Schedule I.

 

1.2. Closing.

 

The closing (the “Closing”) of the purchase and sale (the “Purchase”) of
Debentures shall take place at the offices of Akin, Gump, Strauss, Hauer & Feld,
L.L.P., 2029 Century Park East, 24th Floor, Los Angeles, California 90067, or by
transmission by facsimile and overnight courier, immediately following the
execution hereof, or on such later date or at such different location as the
parties shall agree (the “Closing Date”).

 

ARTICLE II.

AMOUNT AND TERMS OF NOTES; PAYMENTS

 

2.1. Debentures. The Debentures shall be in the form attached hereto as Exhibit
B and shall have a maturity and accrue interest as set forth therein, which
interest shall be payable in the manner set forth therein.

 

1

2.2. Redemption.

 

a. Optional Redemption. The Debentures will not be redeemable at the option of
the Company prior to the third anniversary of the Closing Date. At any time or
in part from time to time after the third anniversary of the Closing Date, the
Debentures may beredeemed at the option of the Company at a price equal to 107%
of the then outstanding principal amount of the Debentures or the portion
thereof then being redeemed (the “Redemption Price”) together with all accrued
and unpaid interest and other amounts due in respect thereof to the Redemption
Date (as defined below); provided, however, that the Company may not redeem the
Debentures: (i) if the Company is in default of the Existing Bank Debt; (ii) if
redemption of the Debentures would result in the Company being in violation of
any of its covenants under the Existing Bank Debt; or (iii) without prior
written consent from U.S. Bank.

 

b. Mechanics of Redemption. The Company shall exercise its right to redeem by
delivering written notice by facsimile and overnight courier (“Notice of Company
Redemption”) to each Holder (the first full Business Day following such notice
being referred to herein as the “Redemption Notice Date”). Such Notice of
Company Redemption shall indicate (A) the maximum, if any, aggregate dollar
amount of Redemption Price which the Company will pay for such Redemption, (B)
each Holder’s pro rata allocation of such maximum amount, (C) the Redemption
Price, (D) confirm the date (“Redemption Date”) the Company shall effect the
Redemption, which date shall be not less than ten (10) Business Days and not
more than sixty (60) calendar days after the Redemption Notice Date, (E) confirm
that the Holder will have the right to convert such Holders Debentures until the
close of business on the fifth day (or if such day is not a Business Day, the
next succeeding Business Day) preceding the related Redemption Date. If the
Company elects not to redeem all the Debentures outstanding, the Company shall
allocate for redemption from each Holder an amount of the Redemption Price equal
to such Holder’s pro rata amount (based on the principal amount of the Debenture
held by such Holder on the date of the Notice of Company Redemption relative to
the total principal of the Debentures outstanding on such date).

 

c. Payment of Redemption Price. The Company shall pay the applicable Redemption
Price to the Holder of the Debentures being redeemed in cash on the Redemption
Date.

 

d. Mandatory Redemption. If there shall occur a Change of Control with respect
to the Company, then a Holder shall have the right, at such Holder’s option,
exercised in accordance with this Section 2.2, to require the Company to
purchase the Debenture in whole but not in part, on the Holder Redemption Date
at the Redemption Price. The Company shall provide notice to each Holder within
ten (10) Business Days of learning of the occurrence of a Change of Control (a
“Change of Control Notice Date”). The notice shall provide (A) the Holder
Redemption Date in respect of such Change of Control, (B) the Redemption Price,
(C) that payment will be made upon presentation and surrender of the Debentures
to be redeemed, (D) that the Holder will have the right to convert such Holder’s
Debentures until the close of business on the fifth day (or if such day is not a
Business Day, the next succeeding Business Day) preceding the related Holder
Redemption Date, and such other information as the Company shall deem advisable.
Each Holder desiring to exercise the option for redemption set forth in this
Section 2.2 shall, as a condition to such redemption, on or before the close of
business on the

 

2

fifth Business Day prior to the Holder Redemption Date, surrender the Debenture
to be redeemed, in whole but not in part, together with the Redemption Notice
hereon duly executed at the place or places specified in the Redemption Notice.
In connection with any repurchase of Debentures pursuant to this Section 2.2,
the Company will comply with any applicable rules and regulations promulgated by
the Securities and Exchange Commission (the “Commission”) and nothing herein,
including the time periods in which redemption is to occur, shall require the
Company to take action which violates such applicable rules and regulations.

 

2.3 Conversion.

 

a. Right of Holders to Convert Debentures into Common Stock. Subject to and upon
compliance with the provisions of this Section 2.3, all or any portion of the
principal amount of the Debentures (and any accrued but unpaid interest
thereon), at any time from the date hereof to the close of business on the
earlier of (i) the Maturity Date or (ii) the close of business on the fifth day
(or if such day is not a Business Day, the next succeeding Business Day)
preceding the Redemption Date or Holder Redemption Date, as applicable, may be
converted into duly authorized, validly issued, fully-paid and nonassesable
shares of Common Stock of the Company at a conversion price per share equal to
$12.00 (the “Conversion Price”), or, in the event that any adjustment in the
Conversion Price or the securities or other property issuable upon conversion
has taken place pursuant to Section 2.4, then at the applicable Conversion Price
and into such securities or other property as so adjusted, upon surrender of the
Debentures, the principal amount of which is so to be converted, to the Company
at any time during usual business hours at the Company’s offices, accompanied by
a written notice of election to convert as provided in the form attached hereto
as Exhibit C. In order for such written notice to be effective (a “Notice of
Conversion”), such notice must (i) state that the Holder irrevocably elects to
make such conversion, (ii) specify the principal amount of the Debenture to be
converted, and (iii) include the name or names (with address and social security
number or other taxpayer identification number, as applicable) in which the
certificates of Common Stock are to be issued (and, if different than the
Holder, accompanied by a written instrument or instruments of transfer in form
reasonably satisfactory to the Company).

 

b. Issuance of Shares Upon Conversion. As soon as practicable after delivery of
a Notice of Conversion and the surrender of the Debentures for conversion, the
Company shall deliver or cause to be delivered to, or upon the written order of,
the Holder of the Debentures a certificate or certificates representing the
number of duly authorized, validly issued, fully-paid and nonassesable shares of
Common Stock, into which the Debentures (together with any other Debentures of
such Holder being converted) may be converted in accordance with the provisions
of this Section 2.3. Such conversion shall be deemed to have been made at the
time and on the date the Notice of Conversion is delivered to the Company (the
“Conversion Date”) and the rights of the Holder of such Debentures as a Holder
(subject to the Company’s satisfaction of its obligations hereunder with respect
to such conversion) shall cease at such time with respect to the Debentures
being converted; the Person or Persons entitled to receive the shares of Common
Stock upon conversion of such Debentures shall be treated for all purposes as
having become the record holder or holders of such shares of Common Stock at
such time and such conversion shall be at the Conversion Price in effect at such
time. In the case of any Debenture which is converted in part only, upon such
conversion the Company shall execute and deliver to the

 

3

Holder thereof, as requested by such Holder, a new Debenture in aggregate
principal amount equal to the unconverted portion of such Debenture.

 

c. Fractions of Shares. No fractional shares or scrip representing fractional
shares of Common Stock shall be issued upon conversion of Debentures. If more
than one Debenture shall be surrendered for conversion at one time by the same
Holder, the number of full shares which shall be issuable upon conversion
thereof shall be computed on the basis of the aggregate principal amount of the
Debentures (or specified portions thereof) so surrendered. Instead of any
fractional share of Common Stock which would otherwise be issuable upon
conversion of any Debenture or Debentures (or specified portions thereof), the
Company shall pay a cash adjustment in respect of such fraction in an amount
equal to the same fraction of the Per Share Market Price of Common Stock on the
close of business on the day of conversion.

 

2.4 Adjustments to Conversion Price.

 

a. If the Company, at any time while the Debentures are outstanding, takes any
of the actions described in this Section 2.4, then, in order to prevent dilution
of the rights granted under the Debentures, at any time prior to the Maturity
Date, the Conversion Price will be subject to adjustment from time to time as
provided in this Section 2.4.

 

b. In case at any time the Company shall pay or make a stock dividend or other
distribution on any class of capital stock of the Company in shares of Common
Stock, the Conversion Price in effect at the opening of business on the day
following the date fixed for the determination of stockholders entitled to
receive such dividend or other distribution shall be reduced so that the same
shall equal the price determined by multiplying such Conversion Price by a
fraction of which the numerator shall be the number of shares of Common Stock
outstanding at the close of business on the date fixed for such determination
and the denominator shall be the sum of such number of shares and the total
number of shares of Common Stock constituting such dividend or other
distribution, such adjustment to become effective immediately after the opening
of business on the day following the date fixed for such determination; and in
the event that such dividend or other distribution is not made, or is made in
part, the Conversion Price shall again be adjusted to be the Conversion Price
which would then be in effect (i) if such record date has not been fixed or (ii)
based on the actual number of shares actually issued, as the case may be.

 

c. In the case at any time the Company shall (A) subdivide its outstanding
shares of Common Stock into a greater number of shares, (B) combine its
outstanding shares of Common Stock into smaller number of shares, or (C) issue
by reclassification of its shares of Common Stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation) any shares of capital stock, the
Conversion Price in effect at the effective date of such subdivision,
combination or reclassification shall be proportionally adjusted so that the
Holder of any Debenture surrendered for conversion after such time shall be
entitled to receive the aggregate number and kind of shares of Common Stock
which, if such Debenture had been converted immediately prior to such time, the
Holder would have owned upon such conversion and been entitled to receive upon
such subdivision, combination or reclassification. Such adjustment shall become
effective immediately after the

 

4

effective date of such subdivision, combination or reclassification. Such
adjustment shall be made successfully whenever any event listed above shall
occur.

 

d. In case at any time the Company shall fix a record date for the issuance of
rights, options or warrants to all holders of its Common Stock entitling them to
subscribe for or purchase Common Stock (or securities convertible into Common
Stock) at a price per share less than the Current Market Price per share of
Common Stock on such record date, the Conversion Price in effect at the opening
of business on the day following such record date shall be reduced so that the
same shall equal the price determined by multiplying such Conversion Price by a
fraction of which the numerator shall be the number of shares of Common Stock
outstanding at the close of business on such record date plus the number of
shares of Common Stock (or its equivalent) which the aggregate of the offering
price of the total number of shares so offered for subscription or purchase
would purchase at such Current Market Price per share of Common Stock and the
denominator shall be the number of shares of Common Stock outstanding at the
close of business on such record date plus the number of shares of Common Stock
(or its equivalent) so offered for subscription or purchase, such reduction to
become effective immediately after the opening of business on the day following
such record date; provided, however, that no adjustment to the Conversion Price
shall be made pursuant to this Section 2.4(e) if the Holders of Debentures
receive, or are entitled to receive upon conversion or otherwise, the same
rights, options, or warrants as are issued to the holders of Common Stock, on
the same terms and conditions as such rights, options or warrants are so issued
to the holders of Common Stock. Such reduction shall be made successfully
whenever such record date is fixed; and in the event that such rights, options,
or warrants are not so issued in part, or are issued but all or part of which
would then be in effect (i) if such record date had not been fixed or (ii) based
on the actual number of rights, options or warrants actually issued, as the case
may be.

 

e. In case at any time the Company shall fix a record date for the making of a
distribution, by d wividend or otherwise, to all holders of its shares of Common
Stock, of evidences of its indebtedness or assets (including securities, but
excluding (x) any dividend or distribution referred to in subsection (c) and any
rights, options or warrants referred to in subsection (e), and (y) any dividend,
return of capital or distribution paid in cash out of the retained earnings of
the Company and regular quarterly dividends consistent with past practices),
then in each such case the Conversion Price in effect after such record date
shall be determined by multiplying the Conversion Price in effect immediately
prior to such record date by a fraction, of which the numerator shall be the
total number of outstanding shares of Common Stock multiplied by the Current
Market Price per share of Common Stock on such record date, less the fair market
value (as determined by a resolution of the Board of Directors) of the portion
of the assets or evidences of indebtedness so to be distributed, and of which
the denominator shall be the total number of outstanding shares of Common Stock
multiplied by the Current Market Price per share of Common Stock. Such
adjustment shall be made successively whenever such a record date is fixed and
shall become effective immediately after the record date for determination of
stockholders entitled to receive the distribution; and in the event that such
distribution is not so made, the Conversion Price shall again be adjusted to be
the Conversion Price which would then be in effect if such record date has not
been fixed.

 

5

2.5 Manner and Treatment of Payments.

 

a. Each payment to be made on the Debentures by the Company shall be made to the
Purchasers, at such bank as the Purchasers may designate to the Company, in
immediately available funds not later than 5:00 p.m., Eastern Time, on the day
payment is due (which must be a Business Day). All payments received after 5:00
p.m., Eastern Time, on any Business Day, shall be deemed received on the next
succeeding Business Day. All payments shall be made in lawful money of the
United States of America.

 

b. Each payment or prepayment on account of the Debentures shall be applied, pro
rata according to the principal amount outstanding of the Debenture, held by
each Holder, in the following order of priority:

 

First, for fees and expenses under this Agreement and the Debentures;

 

Second, for interest due and payable on the Debentures;

 

Third, for interest accrued on the Debentures; and

 

Fourth, for payments of principal on the Debentures.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to each Purchaser as follows:

 

3.1 Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the corporate power and authority to conduct its business as now
conducted and as proposed to be conducted and to enter into and perform this
Agreement and each other Transaction Document. The execution, delivery and
performance by the Company of this Agreement and each other Transaction Document
has been duly authorized by all necessary corporate action of the Company, its
officers, directors and stockholders and this Agreement and each other
Transaction Document has been duly executed and delivered by the Company. This
Agreement and each other Transaction Document constitutes the valid and binding
obligation of the Company, enforceable in accordance with its terms, except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, and (iii) to the
extent any indemnification provisions may be limited by applicable federal or
state securities laws.

 

3.2 Issuance of Debentures. The issuance, sale and delivery of the Debentures in
accordance with this Agreement have been duly authorized by all necessary
corporate action on the part of the Company. The Debentures when so issued, sold
and delivered against payment therefor in accordance with the provisions of this
Agreement will be duly and validly issued, fully paid and nonassessable.

 

6

3.3. Company Capitalization. The Company has an authorized capitalization
consisting of: (i) 25,000,000 shares of common stock, $.001 par value, of which
13,124,486 shares of common stock are issued and outstanding and (ii) 5,000,000
shares of preferred stock, $.001 par value, of which no shares of preferred
stock are issued and outstanding. All such outstanding shares have been duly
authorized and validly issued and are fully paid and nonassessable.

 

3.4. Conflicting Agreements and Other Matters. The execution, delivery and
performance by the Company of this Agreement and compliance by the Company with
the terms and provisions hereof and the issuance of the Debentures by the
Company, does not violate in any material respect any provision of any law, rule
or regulation, order, writ, judgment, decree, determination or award to which
the Company is a party or by which the Company is bound, or conflict with or
result in a breach of, the Certificate of Incorporation or bylaws of the
Company.

 

3.5. Consents and Approvals. Assuming the correctness of the representations by
the Purchasers in Article IV, no authorization, consent, approval, license,
qualification or exemption from, nor any filing, declaration or registration
with, any court, any federal or state governmental agency or regulatory
authority or any securities exchange or any other person or entity, other than
authorizations, consents, approvals, licenses or qualifications to do business
in the states as a foreign corporation and required pursuant to state “blue sky”
laws (collectively, “Approvals”) is required in connection with the execution,
delivery or performance by the Company of this Agreement on or prior to the date
hereof or the issuance of the Debentures (except such as have been obtained and
are in full force and effect).

 

3.6. SEC Reports. Since January 1, 1998, as of their respective dates, the
reports and statements filed by the Company with the Commission complied as to
form in all material respects with the requirements applicable thereto and did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. The
audited financial statements and unaudited interim financial statements of the
Company included or incorporated by reference in such reports and statements
have been prepared in accordance with generally accepted accounting principles
applied on a consistent basis (except as may be indicated therein or in the
notes thereto) and fairly present the consolidated assets, liabilities and
financial position of the Company as at the dates thereof and the consolidated
results of operations and changes in financial position for the periods then
ended, subject in the case of the unaudited interim financial statements, to
normal, recurring year-end adjustments and any other adjustments described
therein.

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF PURCHASERS

 

Each of the Purchasers, severally and not jointly, hereby represents and
warrants to the Company as follows:

 

4.1. Organization; Authority. If Purchaser is an entity, such Purchaser is an
entity duly formed, validly existing and in good standing under the laws of the
jurisdiction of its

 

7

incorporation or formation with the requisite power and authority, corporate or
otherwise, to enter into and to consummate the transactions contemplated by this
Agreement and each other Transaction Document. The purchase by such Purchaser of
the Debentures hereunder has been duly authorized by all necessary action on the
part of such Purchaser. This Agreement and each other Transaction Document
constitutes the valid and binding obligation of such Purchaser, enforceable in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies, and (iii) to the extent any indemnification provisions
may be limited by applicable federal or state securities laws. The execution,
delivery and performance of the terms of this Agreement and each other
Transaction Document and compliance by such Purchaser with the terms and
provisions hereof and thereof does not violate in any material respect any
provision of any law, rule or regulation, order, writ, judgment, decree,
determination or award to which such Purchaser is a party or by which such
Purchaser is bound.

 

If Purchaser is an individual, the execution, delivery and performance of the
terms of this Agreement and each other Transaction Document has been duly
authorized by all necessary action on behalf of such Purchaser, and this
Agreement and each other Transaction Document has been duly executed and
delivered by such Purchaser. This Agreement and each other Transaction Document
constitutes the valid and binding obligation of such Purchaser, enforceable in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies, and (iii) to the extent any indemnification provisions
may be limited by applicable federal or state securities laws. The execution,
delivery and performance of the terms of this Agreement and each other
Transaction Document and compliance by such Purchaser with the terms and
provisions hereof and thereof does not materially violate any provision of any
law, rule or regulation, order, writ, judgment, decree, determination or award
to which the Purchaser is a party or by which such Purchaser is bound.

 

4.2. Investment Intent. Such Purchaser is acquiring the Debentures for its own
account and not with a present view to or for distributing or reselling the
Debentures or any part thereof or interest therein in violation of the
Securities Act.

 

4.3. Accredited Investor. At the time such Purchaser was offered the Debentures
and at the date hereof, (i) it was and is an “accredited investor” as defined in
Rule 501 under the Securities Act and (ii) such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Debentures.

 

4.4. Disclosure of Information. Purchaser has received and reviewed all the
information it considers necessary or appropriate for deciding whether to
purchase the Debentures. Purchaser further represents that Purchaser is relying
solely on Purchaser’s ownexpertise and that of Purchaser’s consultants, and not
on any representation of the Company not expressly contained in this Agreement.
Purchaser has had an opportunity to ask questions and

 

8

receive answers from the Company regarding the terms and conditions of the
offering of the Debentures and the business, properties, prospects and financial
condition of the Company.

 

4.5. Reliance. Such Purchaser understands and acknowledges that (i) the
Debentures are being offered and sold to such Purchaser without registration
under the Securities Act in a private placement that is exempt from the
registration provisions of the Securities Act under Section 4(2) of the
Securities Act or Regulation D promulgated thereunder and (ii) the availability
of such exemption depends in part on, and the Company will rely upon the
accuracy and truthfulness of, the representations set forth in this Article IV,
and such Purchaser hereby consents to such reliance.

 

4.6. Principal Place of Business. Such Purchaser, if an entity, has its
principal place of business or, if an individual, maintains his/her residence,
as set forth immediately below such Purchaser’s name on Schedule II hereto.

 

ARTICLE V.

COVENANTS

 

5.1. Affirmative Covenants. Until payment in full of the Debentures, the Company
will:

 

a. Financial Statements. Furnish to each Purchaser (i) as soon as available, but
in no event more than 55 days following the end of each fiscal quarter, copies
of its consolidated quarterly balance sheets, income statements and other cash
flow statements, and (ii) as soon as available, but in no event more than 120
days following the end of each fiscal year, a copy of its annual consolidated
audit report and financial statements.

 

b. Corporate Existence. Maintain its existence in good standing and qualify and
remain qualified to do business in each jurisdiction in which the character of
the properties owned or leased by it therein or in which the transaction of its
business is such that the failure to maintain such existence or to qualify would
have a Material Adverse Effect.

 

c. Maintenance of Records. Maintain complete and accurate books and records in
which complete and correct entries shall be made of all dealings and
transactions in its respective business and activities.

 

d. Further Assurances. Do all acts and things as may be required by law or as,
in the reasonable judgment of the Purchasers, may be necessary or advisable to
carry out the intent and purpose of this Agreement.

 

5.2. Negative Covenants. Until payment in full of the Debentures, the Company
will not, without the consent of Holders holding at least two-thirds of the then
outstanding principal amount of Debentures:

 

a. Indebtedness. Issue any convertible indebtedness which is subordinated to the
Senior Indebtedness and senior in right of payment to the Debentures.

 

9

b. Charter Amendments. Amend, restate, supplement or otherwise modify any of the
provisions of its Certificate of Incorporation or bylaws in any way that could
reasonably be expected to have a Material Adverse Effect on the Debentures or
the Common Stock of the Company.

 

c. Dividends. In any one fiscal year declare or make payment of any cash
dividends on the Common Stock of the Company which in the aggregate constitutes
in excess of fifty percent (50%) of the Company’s net income for the previous
year as computed in accordance with GAAP, consistently applied.

 

d. Sale of Assets. Sell, lease, convey or transfer all or substantially all of
its assets (computed on a consolidated basis), whether in a single transaction
or a series of related transactions. For purposes of this section, the sale,
lease, conveyance, assignment, transfer or other disposition of all or
substantially all of the assets of one or more subsidiaries of the Company,
which assets, if held by the Company instead of such subsidiaries, would
constitute all or substantially all of the assets of the Company on a
consolidated basis, shall be deemed to be the transfer of all or substantially
all of the assets of the Company.

 

5.3. Registration Statement Filing.

 

a. As promptly as reasonably practicable following the Closing, the Company
shall file with the Commission a registration statement (the “Registration
Statement”) on any appropriate form under the Securities Act with respect to the
offering and sale or other disposition of the shares of Company’s common stock
underlying the Debentures (the “Shares”). The Company agrees to use all
reasonable efforts to cause the Registration Statement to become effective as
soon as reasonably practicable following its filing. Each Purchaser agrees to
cooperate with and provide assistance to the Company in connection with the
registration and sale of the Shares.

 

b. The Company agrees that it will: (i) prepare and file with the Commission,
any amendments or supplements to the Registration Statement or prospectus which
is a part thereof which may be necessary to keep the Registration Statement
effective and to comply with the provisions of the Securities Act with respect
to the offer of the Shares covered by the Registration Statement for a period of
the earlier of two (2) years from the effective date of the Registration
Statement and the date when all Shares covered by the Registration Statement
have been sold or otherwise disposed; (ii) prepare and promptly file with the
Commission and promptly notify each Purchaser of the filing of such amendment or
supplement to the Registration Statement or prospectus as may be necessary to
correct any statement therein or omission therefrom if at any time when a
prospectus relating to the Shares is required to be delivered under the
Securities Act, any event with respect to the Company shall have occurred as a
result of which any prospectus would include an untrue statement of material
fact or omit to state any material fact necessary to make the statements therein
not misleading; (iii) in case any of the Purchasers are required to deliver a
prospectus, prepare promptly such amendment or amendments to the Registration
Statement and such prospectus or prospectuses as may be necessary to permit
compliance with the requirements of Section 10(a)(3) of the Securities Act; (iv)
advise each Purchaser promptly after the Company shall receive notice or obtain
knowledge of the issuance of any stop order by the Commission suspending the
effectiveness of the

 

10

Registration Statement or amendment thereto or of the initiation or threatening
of any proceedings for that purpose, and promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal if such stop order should be issued; (v) use its reasonable efforts
to qualify the Shares for sale under the securities or “blue sky” laws of such
states within the United States as each Purchaser may reasonably designate; and
(vi) furnish to each Purchaser, as soon as available, copies of the Registration
Statement and each preliminary and final prospectus, or supplement or amendment
required to be prepared with respect thereto, all in such quantities as they may
from time to time reasonably request.

 

c. The Company shall pay all expenses incurred by it incident to the
registration of the Shares under this Section 5.3 including, without limitation,
all registration and filing fees, all fees and expenses of complying with
securities or blue sky laws, all word processing, duplicating and printing
expenses, messenger and delivery expenses, the fees and disbursements of counsel
for the Company and of its independent public accountants, premiums and other
costs of policies of insurance purchased by the Company at its option against
liabilities arising out of the public offering of such Shares. With respect to
sales of Shares, each Purchaser shall pay all underwriting discounts and
commissions and fees of underwriters, selling brokers, dealer managers or
similar securities industry professional relating to the distribution of the
Shares, the fees and disbursements of counsel retained by each Purchaser and
transfer taxes, if any.

 

d. The Company agrees to indemnify and hold harmless, to the full extent
permitted by law, each Purchaser, its officers, directors and employees and each
person who controls each Purchaser (within the meaning of the Securities Act)
against all losses, claims, damages, liabilities and expenses caused by any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement or prospectus or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, except insofar as the same are caused by
or contained in any information furnished in writing to the Company by any of
the Purchasers expressly for use therein. Promptly after receipt by each
Purchaser under this Section 5.3(d) of notice of the commencement of any action
(including any governmental action), each Purchaser will, if a claim in respect
thereof is to be made against the Company under this Section 5.3(d), notify the
Company in writing of the commencement thereof and the Company shall have the
right to participate in, and, to the extent the Company so desires, jointly with
any other indemnifying party similarly noticed, to assume the defense thereof
with counsel mutually satisfactory to the parties; provided, however, that each
Purchaser shall have the right to retain its own counsel, with the fees and
expenses to be paid by the Company, if representation of such Purchaser by the
counsel retained by the Company would be inappropriate due to actual or
potential differing interests between such Purchaser and any other party
represented by such counsel in such proceeding. The failure to notify the
Company within a reasonable time of the commencement of any such action, if
prejudicial to its ability to defend such action, shall relieve the Company of
any liability to such Purchaser under this Section 5.3(d) but the omission so to
notify the Company will not relieve it of any liability that it may have to such
Purchaser otherwise than under this Section 5.3(d).

 

11

ARTICLE VI.

EVENTS OF DEFAULT

 

6.1. Events of Default. Each of the following events shall be an “Event of
Default” for purposes of this Agreement:

 

a. The Company fails to pay any principal of any Debenture when due and payable,
or fails to pay any installment of interest upon any Debenture when due and
payable, and such default continues for ten days following receipt by the
Company of written notice thereof; or

 

b. Default occurs in the due observance or performance of any term, covenant or
agreement contained in this Agreement or any other Transaction Document, and
such default continues unremedied for a period of 30 days following receipt by
the Company of written notice thereof; or

 

c. An involuntary case or other proceeding is commenced against the Company
seeking liquidation, reorganization or other relief with respect to it or its
debts under any applicable Debtor Relief Law now or hereafter in effect or
seeking the appointment of a custodian, receiver, liquidator, assignee, trustee,
sequestrator or similar official of it or any substantial part of its Property,
and such involuntary case or other proceeding remains undismissed and unstayed,
or an order or decree approving or ordering any of the foregoing is entered and
continues unstayed and in effect, in any such event, for a period of 60 days; or

 

d. The Company commences a voluntary case or proceeding under any applicable
Debtor Relief Law or any other case or proceeding to be adjudicated a bankrupt
or insolvent, or consents to the entry of a decree or order for relief in
respect of the Company in an involuntary case or proceeding under any applicable
federal or state bankruptcy, insolvency, reorganization or other similar law or
to the commencement of any bankruptcy or insolvency case or proceeding against
any of them, or any of them files a petition or answer or consent seeking
reorganization or relief under any applicable federal or state law, or consents
to the filing of such petition or to the appointment of or taking possession by
a custodian, receiver, liquidator, assignee, trustee, sequestrator or similar
official of the Company or any substantial part of its Property, or any of them
makes an assignment for the benefit of creditors, or admits in writing the
inability to pay its debts generally as they become due, or the Company takes
corporate action in furtherance of any such action; or

 

6.2. Remedies. If any Event of Default specified in Section 6.1 shall have
occurred and be continuing, Holders holding at least a majority of the principal
amount of Debentures then outstanding may by written notice to the Company
declare all Debentures to be forthwith due and payable, whereupon all such
Debentures shall, without presentment, demand, protest or further notice of any
kind, all of which are expressly waived by the Company, become immediately due
and payable.

 

12

ARTICLE VII.

SUBORDINATION

 

7.1. Debentures to be Subordinated to Senior Indebtedness. Each Purchaser and
other holder of the Debentures (such Purchasers and such holders being
hereinafter referred to collectively as “Holder”) by its acceptance thereof
covenants and agrees to negotiate in good faith and execute and deliver such
further agreements as may be reasonably required to subordinate all payments of
principal of, and interest on, the Debentures and all other obligations of the
Company pursuant to this Agreement to the prior payment in full of all Senior
Indebtedness of the Company.

 

ARTICLE VIII.

INDEMNIFICATION

 

8.1. Indemnification by the Company. The Company shall defend, protect,
indemnify and hold harmless each Purchaser, and their successors and assigns,
each other permitted transferee of the Debentures and all of their officers,
directors, and employees (collectively, the “Indemnitees”) from and against any
and all Actions and Damages, and expenses in connection therewith (irrespective
of whether any such Indemnitee is a party to the Action for which
indemnification hereunder is sought), and including interest, penalties and
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any material breach of any representation or warranty made by the Company in
this Agreement or in the other Transaction Documents, (b) any material breach of
any covenant, agreement or obligation of the Company contained in this Agreement
or the other Transaction Documents, or (c) any Action brought or made or
Threatened, other than by the Company, against such Indemnitee and arising out
of or resulting from (i) the execution, delivery, performance or enforcement of
this Agreement or the other Transaction Documents, or (ii) solely the status of
such Purchasers as holder of the Debentures or as an investor in the Company.

 

8.2. Expenses. All fees and expenses (including reasonable fees and expenses to
the extent incurred in connection with investigating or preparing to defend such
proceeding in a manner not inconsistent with this Section 8.2) of the
Indemnitees shall be paid to the Indemnitees as incurred, within ten (10)
Business Days of written notice thereof to the Company, which notice shall be
delivered no more frequently than on a monthly basis (regardless of whether it
is ultimately determined that an Indemnitee is not entitled to indemnification
hereunder; provided, that the Company may require such Indemnitee to undertake
to reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnitee is not entitled to indemnification hereunder).

 

ARTICLE IX.

MISCELLANEOUS

 

9.1. Governing Law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS BY, AND
SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE

 

13

WITH, THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO ITS CONFLICTS OF
LAWS PRINCIPLES.

 

9.2. RESERVED.

 

9.3. Costs and Expenses. The Company shall pay within five (5) Business Days of
demand, accompanied by an invoice therefor, the reasonable costs and expenses of
the Purchasers in connection with the negotiation, preparation, execution and
delivery of the Transaction Documents. Notwithstanding the foregoing, the fees
payable by the Company under this Section 9.3 (i) shall not exceed $2,500 in the
aggregate, (ii) except as provided in the immediately following subsection, will
be payable whether or not the Closing occurs, and (iii) will not be owing or
payable in the event any Purchaser fails to purchase the aggregate principal
amount of Debentures set forth opposite such Purchaser’s name on Schedule I.

 

9.4. Amendments; Consents. No amendment or waiver of any provision of this
Agreement or any other Transaction Document, shall be effective unless the same
shall be in writing and signed by Holders holding at least fifty-one percent
(51%) of the principal amount of Debentures then outstanding.

 

9.5. Survival of Representations and Warranties. All representations and
warranties contained herein or in any other Transaction Document will survive
the execution and delivery of the Debentures for a period of two years.

 

9.6. Legends. Each certificate or instrument representing the Debentures and any
shares of Common Stock issued upon conversion thereof shall be stamped or
otherwise imprinted with a legend in substantially the following form(s) (in
addition to any legend required or advisable under applicable state securities
laws):

 

[THIS NOTE/THESE SHARES] HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND HAS BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.
NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR A VALID EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, AND COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS.

 

9.7. Notices. All notices, demands and other communications provided for or
permitted hereunder or under any other Transaction Document shall be made in
writing and shall be by facsimile, commercial overnight courier service or
personal delivery to the following addresses, or to such other addresses as
shall be designated from time to time by a party in accordance with this Section
9.7:

 

14

if to the Company:

 

26081 Avenue Hall

Valencia, California 91355

Attention: General Counsel

Facsimile: (661) 294-7924

 

With a copy which shall not constitute notice to:

 

Julie Kaufer, Esq.

Akin, Gump, Strauss, Hauer & Feld, L.L.P.

2029 Century Park East

Los Angeles, California 90067

 

if to a Purchaser at such Purchaser’s address on Schedule II hereto:

 

Except as otherwise expressly provided in any Transaction Document, if any
notice, request, demand, direction or other communication required or permitted
by any Transaction Document is given by mail it will be effective on the earlier
of receipt or the third calendar day after deposit in the United States mail
with first class or airmail postage prepaid; if given by facsimile during
regular business hours of the recipient, when sent; if given by facsimile
outside regular business hours of the recipient, at the opening of business on
the next business day; if dispatched by commercial courier, on the scheduled
delivery date; or if given by personal delivery, when delivered.

 

9.8. Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid,
illegal, or unenforceable in any respect for any reason, the validity, legality,
and enforceability of any such provision in every other respect, and of the
remaining provisions hereof, shall not be in any way impaired, and the
provisions held invalid, illegal, or unenforceable shall be so construed as to
make them (and the remaining provisions hereof) enforceable to the maximum
extent allowable by law.

 

9.9. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company, and on all successors and permitted assigns of the
Company, and on each Purchaser, and on all successors, permitted assigns and
permitted transferees of each Purchaser.

 

9.10. Waiver of Jury Trial. EACH PARTY HERETO WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS
AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT TO WHICH IT IS A PARTY, AND UNDER
ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT, OR OTHER AGREEMENT
DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH, OR ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND AGREES THAT ANY SUCH ACTION,
PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

15

9.11. Assignments.

 

a. Assignment by the Company. The Company may not assign any of its individual
rights or obligations under this Agreement, the Debentures or any other
Transaction Document without the prior written consent of each Purchaser, and
any such purported assignment shall be void and of no effect.

 

b. Assignments by Purchasers. Each Purchaser and any transferee of a Purchaser
may, at any time, or from time to time, sell, agree to sell or assign or
transfer to one or more Persons all or any portion of any Debenture, this
Agreement and the other Transaction Documents and any and all of the Purchaser’s
rights and remedies under this Agreement, any Debenture, and any other
Transaction Document; provided, however, that (i) the Purchaser shall provide
written notice to the Company and each other Purchaser of its desire to make
such sale, assignment or transfer and (ii) if, within thirty (30) days of
receipt of such notice, the Company or any such Purchaser makes a written offer
to purchase all or a portion of any Debenture, specifying payment terms,
purchase date and price, and the purchase price is within 95% of the purchase
price of a bona fide written offer obtained from any third party within one
hundred fifty (150) days after the expiration of the thirty-day period for
offers from the Company and other Purchasers and the other terms of the offer of
the Company or such other Purchaser are substantially as favorable as are
offered by any such third party, then the Company or such other Purchaser shall
have the right, exercisable within thirty (30) days of the expiration of the one
hundred-fifty-day period for offers from third parties to purchase all or such
portion of the Debenture from the Purchaser on the terms specified in its offer,
and the Purchaser shall be obligated to sell all or such portion of the
Debenture to the Company or such other Purchaser.

 

9.12. Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

9.13. Entire Agreement. This Agreement, together with the other Transaction
Documents, is intended by the parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or therein. This
Agreement, together with the other Transaction Documents, supersedes all prior
agreements and understandings among the parties with respect to such subject
matter.

 

9.14. Interpretation. Descriptive headings are for convenience only and shall
not control or affect the meaning or construction of any provision of this
Agreement.

 

9.15. Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. This Agreement may
also be executed by any party hereto by facsimile signature, which shall be
deemed to be an original signature of such party hereon.

 

16

[Signature Page Follows]

 

17

IN WITNESS WHEREOF, the parties hereto have caused this Debenture Purchase
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.

 

3D SYSTEMS CORPORATION

By:

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

PURCHASER

By:

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

 

 

18

SCHEDULE I

 

[NAME OF PURCHASER]

--------------------------------------------------------------------------------

   COMMITMENT


--------------------------------------------------------------------------------

     $                          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

1

SCHEDULE II

 

Name of Purchaser

--------------------------------------------------------------------------------

 

Address

--------------------------------------------------------------------------------

 

 

1

EXHIBIT A

 

DEFINITIONS

 

“Action” means any action, appeal, petition, plea, charge, complaint, claim,
suit, demand, litigation, arbitration, mediation, hearing, inquiry,
investigation or similar event, occurrence, or proceeding.

 

“Agreement” means this Agreement, as the same may be amended, supplemented or
modified in accordance with the terms hereof from time to time.

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the City of New York.

 

“Change of Control” means a Person or “group,” as such term is defined in Rule
13(d)(5) of the Exchange Act, who or which on the Closing Date is the beneficial
owner of less than 5% of the outstanding shares of common stock of the Company,
becoming the beneficial owner of in excess of 50% of the shares of common stock
outstanding on the date of determination of a Change of Control. For purposes of
this definition, “beneficial owner” shall have the meaning set forth in Rule
13(d)(3) of the Exchange Act of 1934, as amended.

 

“Closing” shall have the meaning given such term in Section 1.2.

 

“Closing Date” shall have the meaning given such term in Section 1.2.

 

“Common Stock” means the common stock, par value $.0.001 per share, of the
Company.

 

“Company” shall have the meaning given such term in the preamble hereto.

 

“Current Market Price” means the lesser of (i) the most recent closing sale
price of a share of Common Stock prior to the announcement of the issuance or
sale or the applicable record date of right, option, warrant or distribution or
(ii) the average closing sale price of a share of Common Stock over the previous
20 consecutive Trading Days prior to the sale, issuance or distribution date.

 

“Damages” means all damages (including incidental and consequential damages),
losses (including any diminution in value), Liabilities, payments, amounts paid
in settlement, obligations, fines, penalties, costs of burdens associated with
performing injunctive relief, and other costs (including reasonable fees and
expenses of outside attorneys, accountants and other professional advisors, and
of expert witnesses and other costs (including the allocable portion of the
relevant Person’s internal costs) of investigation, preparation and litigation
in connection with any Action or Threatened Action) of any kind or nature
whatsoever, whether known or unknown, contingent or vested, or matured or
unmatured.

 

“Debentures” shall have the meaning given such term in the first recital hereto.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium,

 

1

rearrangement, receivership, insolvency, reorganization or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

 

“Default” shall mean (i) any Event of Default or (ii) any event or condition
which, with the passage of time or notice or both, would, unless cured or
waived, become an Event of Default.

 

“Event of Default” shall have the meaning given such term in Section 6.1.

 

“Excluded Securities” means (a) options, warrants or other awards granted to
employees, consultants or directors or the Company pursuant to a written stock
option agreement of the Company and (b) any securities issued or sold by the
Company for consideration other than cash.

 

“Existing Bank Debt” means the Company’s financing arrangement with U.S. Bank
consisting of that certain $26.5 million three-year revolving credit facility
and $15 million 66-month commercial term loan.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entities as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

 

“Governmental Entity” means any legislature, agency, bureau, branch, department,
division, commission, court, tribunal, magistrate, justice, multi-national
organization, quasi-governmental body, or other similar recognized organization
or body of any federal, state, county, municipal, local, or foreign government
or other similar recognized organization or body exercising similar powers or
authority.

 

“Holder” shall have the meaning given such term in Section 7.1.

 

“Holder Redemption Date” means a date not less than 30 nor more than 60 calendar
days after a Change of Control Notice Date.

 

“Indemnified Liabilities” shall have the meaning given such term in Section 8.1.

 

“Indemnitees” shall have the meaning given such term in Section 8.1.

 

“Law” means any law (statutory, common, or otherwise), constitution, treaty,
convention, ordinance, equitable principle, code, rule, regulation, executive
order, or other similar authority enacted, adopted, promulgated, or applied by
any Governmental Entity, each as amended and now and hereinafter in effect.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or otherwise, including, without limitation, any
lien for taxes), security interest, preference, participation interest,
priority, or security agreement, or preferential arrangement of any kind or
nature whatsoever, including, without limitation, any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of

 

2

the foregoing and the filing of any document under the law of any applicable
jurisdiction to evidence any of the foregoing.

 

“Material Adverse Effect” means a material adverse effect on the condition
(financial or otherwise), operations, prospects, Property or business of the
Company or any subsidiary, taken as a whole.

 

“Maturity Date” shall mean December 31, 2006.

 

“Per Share Market Price” means on any particular date the closing bid price per
share of the Common Stock on such date (as reported by Bloomberg Information
Services, Inc., or any successor reporting service) on Nasdaq.

 

“Person” means an individual, corporation, partnership, limited liability
company, limited liability partnership, trust, unincorporated association, joint
venture, joint-stock company, Governmental Entity, or any other entity.

 

“Property” means any ownership interest in any kind of property or asset,
whether real, personal or mixed, and whether tangible or intangible.

 

“Purchase” shall have the meaning given such term in Section 1.2.

 

“Purchasers” shall have the meaning given such term in the preamble hereto.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Senior Indebtedness” means the principal of (and premium, if any) and interest
on (a) all indebtedness of the Company (including indebtedness of others
guaranteed by the Company) other than the Debentures, whether outstanding on the
date of this Agreement or thereafter created, incurred or assumed, including
without limitation, the Existing Bank Debt, which is (i) for money borrowed or
(ii) evidenced by a note or similar instrument given in connection with the
acquisition of any business, properties or assets of any kind, (b) obligations
of the Company, whether outstanding on the date of this Agreement or thereafter
created, incurred or assumed, as lessee under leases required to be capitalized
on the balance sheet of the lessee under GAAP and leases of property or assets
made as part of any sale and lease-back transaction to which the Company is a
party and (c) amendments, renewals, extensions, modifications and refundings of
any such indebtedness or obligation, unless in any case in the instrument
creating or evidencing any such indebtedness or obligation or pursuant to which
the same is outstanding it is provided that such indebtedness or obligations is
not superior in right of payment to the Debentures.

 

“Threatened” means a demand or statement has been made and received (orally or
in writing) or a notice has been given and received (orally or in writing) by a
Person or an officer or agent of a Person if not a natural person, or any other
event has occurred or any other circumstances exist that would lead a prudent
Person to conclude that a cause of Action or other matter is likely to be
asserted, commenced, taken, or otherwise initiated.

 

“Trading Day” means a day on which the Common Stock is traded on Nasdaq.

 

3

“Transaction Documents” shall mean this Agreement, the Debentures and the other
documents, instruments and agreements contemplated to be delivered thereby.

 

 

4

EXHIBIT B

 

[FORM OF DEBENTURE]

 

1

EXHIBIT C

 

3D SYSTEMS CORPORATION

CONVERSION NOTICE

 

Reference is made to the Debenture issued by 3D Systems Corporation (the
“Debenture”). In accordance with and pursuant to the Debenture, the undersigned
hereby irrevocably elects to convert the principal amount of the Debenture,
indicated below into shares of Common Stock, par value $.0002 per share (the
“Common Stock”), of the Company, by tendering the Debenture specified below as
of the date specified below.

 

Date of Conversion:                                      
                                        
                                        
                                                            

 

Aggregate Principal Amount to be
converted:                                      
                                        
                                                          

 

Debenture no(s). of Debenture to be
converted:                                      
                                        
                                                 

 

Please confirm the following information:                                      
                                        
                                                                

 

Conversion Price:                                   
                                        
                                        
                                                                         

 

Number of shares of Common Stock to be
issued:                                       
                                        
                                           

 

Please issue the Common Stock into which the Debenture is being converted and,
if applicable, any check drawn on an account of the Company in the following
name and to the following address:

 

Issue to:                                    
                                        
                                        
                                        
                                                   

Facsimile Number:                                   
                                        
                                        
                                                                       

Authorization: By:                                  
                                        
                                        
                                                                         

Title: 

 

Dated:                                     
                                         

 

Account Number (if electronic book entry
transfer):                                      
                                        
                                              

Transaction Code Number (if electronic book entry
transfer):                                      
                                                                               

 

1